Citation Nr: 0335018	
Decision Date: 12/15/03    Archive Date: 12/24/03

DOCKET NO.  02-08 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark,
New Jersey


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
20 percent for the service-connected low back disability.

2.  Entitlement to a disability rating in excess of 10 
percent for the service-connected patellofemoral arthritis of 
the right knee.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARINGS ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The veteran had active service from January 1991 to September 
1995, plus 3 months 29 days of prior active service.

This case now comes to the Board of Veterans' Appeals (Board) 
on appeal from May 1996 and January 2000 decisions of the RO.  

The veteran testified at a hearing at the RO before a Hearing 
Officer in November 1996.  

The veteran testified at a hearing at the RO before the 
undersigned Acting Veterans Law Judge in February 2003.

In a February 1997 rating decision, the RO assigned an 
increased evaluation for the service-connected low back 
disability from 10 percent to 20 percent, effective in 
September 1995.  Since the maximum scheduler evaluation has 
not been granted for the low back disability, this matter is 
still for appellate consideration.  AB v. Brown, 6 Vet. 
App. 35 (1993).

In a January 1998 rating decision, the RO denied the 
veteran's claim for a compensable rating for the service-
connected residuals of an ovarian cyst.  The veteran 
submitted a Notice of Disagreement with that decision, and 
the RO issued a Statement of the Case in November 1999.  As 
no Substantive Appeal is shown to have been received, the 
matter is not in appellate status and will not be addressed 
in this decision.  

The Board notes, however, in a May 2001 Memorandum submitted 
by the veteran's representative, it was indicated that the 
veteran wished to submit a claim for an increased rating for 
the service-connected residuals of an ovarian cyst.  By 
rating action in February 2002, the RO indicated that 
notification received from the VA Medical Center showing that 
the veteran withdrew her claim and the noncompensable rating 
for the service-connected residuals of an ovarian cyst was 
continued.  In March 2002, the veteran's representative 
requested that the February 2002 rating action be rescinded 
because the veteran had not withdrawn her claim and it was 
also requested that the veteran be scheduled for a VA 
examination to evaluate the current severity of her service-
connected disability.  This matter is referred to the RO for 
appropriate action.


REMAND

(1)   VA's Duty to Assist and Provide Notice

The Board notes that there has been a significant change in 
the law during the pendency of this appeal.  On November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of the 
Department of Veterans Affairs (VA) with respect to the duty 
to assist, and supersedes the decision of the United States 
Court of Appeals for Veterans Claims in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
2099-2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  

The VCAA and its implementing regulations also require VA to 
notify the claimant and any representative of the 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is specifically to 
inform the claimant and the claimant's representative of 
which portion of the evidence is to be provided by the 
claimant and which part VA will attempt to obtain on behalf 
of the claimant.  

The regulations implementing the VCAA (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002)), are now published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326).  Except as specifically noted, 
the new regulations became effective on November 9, 2000.  

The Board acknowledges that the RO has taken some action to 
comply with the provisions of the VCAA.  

The Statement of the Case sent to the veteran by the RO in 
April 2002 provided notification as to the veteran's rights 
in the VA claims process, with respect to the issue of a 
higher evaluation for the service-connected patellofemoral 
arthritis of the right knee.

However, the Board finds that the veteran must be notified of 
what she should do and what VA would do to obtain additional 
evidence, with respect to each issue in appellate status.  

Moreover, in a decision promulgated on September 22, 2003, 
Paralyzed Veterans of Am.  v. Sec'y of Veterans Affairs, No. 
02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
United States Court of Appeals for the Federal Circuit 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38  U.S.C.A. § 5103(b)(1).  

The Federal Circuit found that the 30-day period provided in 
§ 3.159(b)(1) to respond to a VCCA duty to notify is 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  

Therefore, since this case is being remanded for additional 
development or to cure a procedural defect, the RO must take 
this opportunity to inform the veteran that notwithstanding 
the information previously provided, a full year is allowed 
to respond to a VCAA notice.  


(2)  Evaluation of the Low Back Disability

The Board notes that the veteran's service-connected low back 
disability was last examined by the VA in February 1996.  
There is no opinion as to current severity, including 
functional impairment, of the veteran's service-connected low 
back disability.  

Thus, VA cannot rate the low back disability at this time 
without further medical clarification.  As such, the Board 
finds that the veteran should be afforded another 
examination.  

Moreover, the regulations for evaluation of certain 
disabilities of the spine-i.e., intervertebral disc 
syndrome-were revised, effective on September 23, 2002, and 
the veteran is entitled to resolution of her claim under the 
criteria that are to her advantage.  64 Fed. Reg. 25202 (May 
11, 1999); Karnas, 1 Vet. App. 308 (1991).  

Likewise, the Board notes that the Court recently rendered a 
decision in Fenderson v. West, 12 Vet. App 119 (1999).  

The Board notes that, according to Fenderson, at the time of 
an initial rating, separate ratings can be assigned for 
separate periods of time based on the facts found-a practice 
known as "staged" ratings.  In this case, the RO granted a 
20 percent rating for the veteran's service-connected low 
back disability, effective the original date of claim in 
September 1995.  

As such, the RO apparently did not find that staged ratings 
were warranted.  However, when the RO reconsiders the 
veteran's claim, pursuant to this remand, the RO should 
consider the application of staged ratings, if warranted.  


(3)  Evaluation of the Patellofemoral Arthritis of the Right 
Knee

In evaluating the veteran's request for a higher rating, the 
Board considers the medical evidence of record.  Service 
connection has been granted for patellofemoral arthritis of 
the right knee. 

At a hearing in February 2003, the veteran testified that her 
service-connected right knee disability had been treated 
recently by the VA medical center in East Orange, New Jersey.  
The veteran was also scheduled to have an MRI scan of her 
right knee.  These records are relevant to the veteran's 
claim for increase.

Likewise, the evidence shows that the veteran underwent 
surgery on her right knee in 1998.  Neither the operation 
record nor clinical records of the procedure are included in 
the claims folder.

The duty to assist the veteran in the development of facts 
pertinent to her claim includes obtaining all relevant 
records and to provide her with an adequate examination.  
Murphy v. Derwinski, 1 Vet. App. 78 (1990); Littke v. 
Derwinski, 1 Vet. App. 90 (1990).  

Moreover, the veteran contends that her right knee is painful 
and weak and gives way, which hinders her ability to walk up 
and down stairs and requires use of a knee brace.  The 
veteran also uses a TENS unit, and had undergone right knee 
surgery in 1998.  There is a 1999 diagnosis of patellofemoral 
arthritis of the right knee.

The veteran maintains that, although she was afforded a VA 
examination in October 1998, this examination did not reflect 
the full extent of her right knee disability to include 
instability, limitation of motion, and pain.  

The initial report of the October 1998 VA examination did not 
include the ranges of degrees of motion, but noted pain to 
palpation directly over the patella.  The report contained 
neither an opinion as to the current severity, including 
functional impairment, of the veteran's right knee 
disability, nor any findings as to instability, although 
intact collateral ligaments were noted.  

While an addendum report in December 1999 showed a range of 
motion from 0 degrees of extension to 130 degrees of flexion, 
and attributed the 10-degree limited flexion to pain, the 
Board finds that the veteran's service-connected right knee 
disability should be re-examined.  

VA has the duty to provide the veteran with an examination to 
obtain sufficient clinical findings to determine the severity 
of the service-connected patellofemoral arthritis of the 
right knee, including the extent she may have additional 
functional impairment due to his pain and painful motion, 
limited or excess movement, weakness, fatigability, and 
incoordination.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Accordingly, a remand is necessary for a thorough and 
contemporaneous medical examination to determine the current 
severity of the veteran's service-connected patellofemoral 
arthritis of the right knee.  Weggenmann v. Brown, 5 Vet. 
App. 281, 284 (1993).  

The service-connected right knee disability is currently 
rated under the provisions of  Diagnostic Code 5010, based on 
the current diagnosis of patellofemoral arthritis.  The RO 
initially rated the disability under the provisions of 
Diagnostic Code 5257, which concerns "other impairment" of 
the knee, including recurrent subluxation and lateral 
instability.  In July 1997, the General Counsel of VA issued 
a precedent opinion authorizing separate ratings for 
arthritis and instability of a knee under Diagnostic Codes 
5003 and 5257, respectively. VAOPGCPREC 23-97.  The Board 
notes that if the veteran has limitation of motion of the 
right knee which is due to arthritis (as shown on x-ray) as 
well as lateral instability and subluxation, she is entitled 
to consideration of the assignment of separate ratings under 
the Diagnostic Codes governing limitation of motion, i.e., 
5260 and 5261 as well as under Diagnostic Code 5257.  At the 
hearing in February 2003, the veteran's representative argued 
that separate ratings should be assigned under Diagnostic 
Codes 5257 and 5010 for the veteran's right knee disability.  
Currently, as the veteran is not rated in this manner, the RO 
must undertake to review her increased rating claim with 
regard to the right knee.  

In order to complete necessary procedural and evidentiary 
development, the case is REMANDED to the RO for the 
following:

1.  The RO should, in accordance with 
38 U.S.C.A. § 5103A(c), request that the 
veteran supply the names and addresses of 
all facilities that have treated her for 
the service-connected low back disability 
since 1996, and for the service-connected 
patellofemoral arthritis of the right 
knee since 1998.  The RO should then take 
all necessary steps to obtain copies of 
all records not already contained in the 
claims folder, including up-to-date 
treatment records from the VAMC in East 
Orange, New Jersey, and records of the 
1998 surgical procedure of the veteran's 
right knee. The RO should also inform the 
veteran of any records it has been 
unsuccessful in obtaining as provided 
under 38 U.S.C.A. § 5103A(b)(2).

2.  The veteran should be scheduled for a 
VA examination to determine the current 
severity of the service-connected low 
back disability.  Specifically, the 
examiner should express an opinion as to 
whether there is severe painful motion or 
weakness associated with the low back 
disability.  The examiner should be asked 
whether pain or weakness significantly 
limits functional ability during flare-
ups.  The examiner should also be asked 
to determine whether there is related 
weakened movement, excess fatigability or 
incoordination. The examiner should 
comment on the severity of the service-
connected disability in terms of the 
applicable rating criteria, both old and 
new.  In order to assist the examiner in 
providing the requested information, the 
claims folder should be made available to 
the examiner for review in conjunction 
with the examination, and the examiner 
should acknowledge such review in the 
examination report.  The new rating 
criteria have been added to the claims 
folders for the convenience of the 
examiner.  

3. The veteran should be scheduled for a 
VA examination to determine the severity 
of the service-connected patellofemoral 
arthritis of the right knee.  All 
indicated studies should be performed and 
all clinical findings reported in detail, 
including ranges of motion, degrees of 
extension and flexion, recurrent 
subluxation, lateral instability, and 
degenerative joint disease.

Specifically, the examiner should express 
an opinion as to whether or not there is 
painful motion or weakness associated 
with the right knee.  The examiner should 
be asked whether pain or weakness 
significantly limits functional ability 
during flare-ups or when the joint is 
used repeatedly over a period of time. 
The examiner should also be asked to 
determine whether the right knee exhibits 
weakened movement, fatigability, or 
incoordination; if feasible, these 
determinations should be expressed in 
terms of additional range-of-motion loss.

The examiner should comment on the 
severity of symptoms listed under 
provisions of 38 C.F.R. § 4.71a, 
Diagnostic Codes 5257, 5258, 5259, 5260, 
and 5261 (2003).  

The examiner should support the opinions 
by discussing medical principles as 
applied to specific medical evidence in 
this case.  In order to assist the 
examiner in providing the requested 
information, the claims folder should be 
made available to the examiner for review 
in conjunction with the examination, and 
the examiner should acknowledge such 
review in the examination report.

4.  The RO must review the claims folder 
and ensure that all notification and 
development actions required by the VCAA 
and its implementing regulations are 
completed for each issue in appellate 
status.  In particular, the RO should 
ensure that the notification requirements 
and development procedures now codified 
at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002), as well as the implementing 
regulations, are fully complied with and 
satisfied.  This includes notifying the 
veteran in writing of what evidence, if 
any, will be obtained by her and what 
evidence, if any, will be retrieved by 
VA.  See Charles v. Principi, 16 Vet. 
App. 370 (2002).  

5.  After providing the veteran with the 
appropriate time to submit additional 
evidence-see Paralyzed Veterans of 
Am. v. Sec'y of Veterans Affairs, Nos. 
02-7007, -7008, -7009, -7010 (Fed. Cir. 
Sept. 22, 2003)-the RO should review the 
claims.  This review should consider 
provisions of 38 C.F.R. §§ 4.40 and 4.45, 
dealing with functional impairment due to 
pain.  With regard to the issue of a 
higher initial rating for the service-
connected low back disability, the RO 
should also take into consideration the 
provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5293, effective prior to 
and as of September 23, 2002, and the 
application of "staged ratings" in 
accordance with Fenderson, if warranted.  
The RO should adjudicate the claim for an 
increased rating for the service-
connected right knee disability in light 
of VAOPGCPREC 23-97, considering the 
assignment of separate ratings for 
subluxation/instability under Diagnostic 
Code 5257 and functional limitation under 
Diagnostic Codes 5010-5003.

6.  If any of the desired benefits are 
not granted, an appropriate Supplemental 
Statement of the Case should be furnished 
to the veteran and her representative, 
and they should also be afforded an 
opportunity to respond.
 
Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  

The veteran need take no further action unless notified 
otherwise, but may furnish additional evidence and argument 
while the case is in remand status.  Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995); see also Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The Board intimates no opinion as to the ultimate 
outcome of this case.

The veteran is advised that the examinations requested in 
this remand are deemed necessary to evaluate her claims and 
that her failure, without good cause, to report for scheduled 
examinations could result in the denial of the claims.  38 
C.F.R. § 3.655 (2003).  

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	K. J. Alibrando
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




